DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowable over prior art
The following is an examiner’s statement of reasons for allowance: 	
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a pixel comprising: a floating gate injection device disposed between the photo-diode and the integration capacitor that controls flow of the charge from the integration capacitor to the detector, the floating gate injection device having a gate, a source electrically coupled to the detector at a first node, and a drain electrically coupled to the integration capacitor: wherein the gate has a control voltage (Vr) stored therein to set to a per-pixel bias gate voltage to control a detector bias voltage of the detector at the first node, as claimed in combination with the rest of the claim limitations, so as to enable uniformity and improve overall performance and yield. 
Regarding independent claim 8, the prior art fails to disclose or reasonably suggest wherein an injection transistor device disposed between the photo-diode and the integration capacitor that controls flow of the charge from the integration capacitor to the detector, the injection transistor having a gate, a source electrically coupled to the detector at a first node, and a drain electrically coupled to the integration capacitor, and a feedback amplifier that provides a bias voltage to the injection transistor, the feedback amplifier having an active input that is connected to the first node and that compares a voltage at the first node to a desired voltage to create the bias voltage, wherein the feedback amplifier includes a floating gate device that has the a control voltage (Vr) stored on a gate of the floating gate device, so as to enable uniformity and improve overall performance and yield.

Claims 2-7, 9-13, 15-18 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al (US 8,766,272 B2) discloses a CMOS pixel with a nanowire structured photogate detector. This embodiment includes two vertical photogates (VP Gate1, VP Gate 2) around the NW, a substrate photodiode, and a readout circuit. The readout circuit includes a transfer gate (TX), a reset gate (RG), a source follower transistor, and a pixel select switch. The buffer amplifier in FIG. 9 represents the source follower transistor and the pixel select switch for simplification. In this embodiment, an upstanding nanowire is formed with an n-, i.e. lightly doped n-type or an intrinsic semiconductor so that the NW can be easily depleted with a low negative bias voltage from VP Gate 1.  A negative bias voltage from the vertical photogate VP Gate 1 could cause accumulation of holes at the surface of the NW to suppress dark current due to the surface states of the NW.

    PNG
    media_image1.png
    490
    474
    media_image1.png
    Greyscale

Yu et al (US 9,082,673 B2) discloses CMOS active pixels with nanowire structured p-i-n photodiodes and vertical photogates around the nanostructure 1. The nanostructure 1 can have one or more vertical photogates comprising epitaxially grown layers such as conductive layers and metal layers.  In FIG. 53, the pixel comprising: two photodiodes, a nanostructure 1 photodiode and a substrate photodiode. This embodiment also includes two vertical photogates (VP Gate1, VP Gate 2), a transfer gate (TX) and a reset gate (RG). Both of the photodiodes are lightly doped.  A lightly doped region can be easily depleted with a low bias voltage.  The surface region of the substrate photodiode could be prone to defects due to process induced damage caused during fabrication and to lattice stress associated with the nanostructure 1. These defects may serve as a source for dark current.  The substrate is connected to ground, that is, zero voltage. In this embodiment, the reset drain is preferably doped n+ and is positively biased. When the transfer gate TX and reset gate are on, the n- region in the substrate becomes positively biased. This reset operation results in the n- region being depleted due to a reverse bias condition between the p substrate and n- region. When the transfer gate TX and reset gate RG are off, the n- region retains its positive bias, forming a floating capacitor with respect to the p-sub region.  The first vertical photogate VP Gate 1 could be configured to control the potential in the nanostructure 1 so that a potential gradient can be formed between the NW photodiode and the substrate photodiode. In this way, photo charges in the nanostructure 1 can drift quickly to the n- region of the substrate during readout. The second vertical photogate VP Gate 2 could be an on/off switch.


    PNG
    media_image2.png
    460
    418
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    442
    393
    media_image3.png
    Greyscale

Saner et al (US 2013/0193307 A1) discloses a method, system and device for reducing dark current, by clamping the voltage across the photodiode to about zero using local storage of charge, in an array of pixel cells in which each pixel cell has a photodiode configured to receive light and generate a photocharge during an integration period.  A unit pixel of a CMOS image sensor consistent with a specific embodiment. The floating gate circuits use MOSFET devices with an electrically isolated gate. The electrical isolation is achieved with a layer of oxide directly surrounding the gate. These electrically isolated devices use some of the same physical structures and principles used in EPROM, EEPROM, and common flash drives.  Floating gate circuits have been used to achieve improved functionality and performance in a number of component architectures, including: trim current sources, autozero amplifiers, cancel/store offset in comparators and ADCs, to correct non-linearity in image sensors, store large arrays of analog parameters, as well as neuromorphic applications.  Floating gate devices generally rely on two underlying mechanisms for non-volatile charge storage, which are hot carrier injection and Fowler Nordheim tunneling.

    PNG
    media_image4.png
    286
    204
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/